IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TERRY KINAVEY,                         : No. 278 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WEST JEFFERSON HILLS SCHOOL            :
DISTRICT AND BOARD OF DIRECTORS        :
OF WEST JEFFERSON HILLS SCHOOL         :
DISTRICT,                              :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal is DENIED.